 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          DENTAL COMMERCE                                CASE NO. C19-1723 MJP
            CORPORATION,
11                                                         MINUTE ORDER
                                  Plaintiff,
12
                   v.
13
            RONALD L WINN DDS PS et al.,
14
                                  Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            On December 24, 2019, Plaintiff filed a notice informing the Court that Defendant
19
     Ronald L. Winn had filed a Chapter 7 petition with the United States Bankruptcy Court for the
20
     Western District of Washington. (Dkt. No. 5.) Pursuant to 11 U.S.C. § 362, this matter is
21
     automatically stayed pending resolution of the bankruptcy proceedings.
22

23

24


     MINUTE ORDER - 1
 1          The Court requests that the parties file a status report to be submitted no later than the

 2   earlier of two events, within 30 days of the conclusion of the bankruptcy proceedings or

 3   December 24, 2020.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Filed January 2, 2020.

 7
                                                     William M. McCool
 8                                                   Clerk of Court

 9                                                   s/Rhonda Miller
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
